Per Curiam':
We discover no sufficient cause for reversing this judgment. The jury has found that the plaintiff below did not bum the buildings. It is clear, under the authorities, that he had an insurable interest in the property. He had a direct pecuniary interest therein, so as to be damaged by its destruction. This constitutes an insurable interest. Strong v. Manufacturers’ Ins. Co. 10 Pick. 40, 20 Am. Dec. 507; Wood, Ins. § 266; Williams v. Roger Williams Ins. Co. 107 Mass. 377, 9 Am. Rep. 41; Coursin v. Pennsylvania Ins. Co., 46 Pa. 323; Farmers’ & M. Mut. Ins. Co. v. Meckes, 10 W. N. C. 306.
The case was well submitted.
Judgment affirmed.